        Case 1:16-cv-03976-RA Document 72 Filed 12/04/18 Page 1 of 6

                                                                      lJSDC-SDNY
                                                                      DOCUMENT
                           UNITED STATES DISTRICT COURT               ELECTRONICALLY FILED
                          SOUTHERN DISTRICT OF NEW YOR                DOC#:
                                                                              ------,--,--
                                                                      D\TE FJLED: , ir· f'l ~ ?01


IN RE UNILIFE CORPORATION                        Master File No. 16-cv-03976-RA
SECURITIES LITIGATION




        '(PROPOSED] ORDER GRANTING AUTHORIZATION TO DISTRIBUTE
                        THE NET SETTLEMENT FUND

        Plaintiffs Richard Carrazza and Richard Farino ("Lead Plaintiffs") and Plaintiffs Bill

Bulcock and Manuel A. Quintero Gomez (together with Lead Plaintiffs, "Plaintiffs"), through

their Counsel, moved this Court for an order approving the Distribution Plan in the above-

captioned class action (the "Action"). Having reviewed and considered all the materials and

arguments submitted in support of the motion, including the Declaration of Robert Cormio in

Support of Lead Counsel's Motion for Approval of Distribution Plan (the "Cormio Declaration"

or "Cormio Deel."):

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

        I.     This Order incorporates by reference the definitions in the Stipulation and

Agreement of Settlement dated March 22, 2017 (ECF No. 53-1) (the "Stipulation") and the

Cormio Declaration, and all terms used herein shall have the same meanings as set forth in the

Stipulation and the Cormio Declaration.

       2.      This Court has jurisdiction over the subject matter of the Action and over all

parties to the Action, including all Settlement Class Members.

       3.      The proposed plan for distributing the Net Settlement Fund (the "Distribution

Plan'') as set forth in the Cormio Declaration to Authorized Claimants is APPROVED.
       Case 1:16-cv-03976-RA Document 72 Filed 12/04/18 Page 2 of 6
        Case 1:16-cv-03976-RA Document 69-1             Filed 11/19/18 Page 3 of 7




Accordingly:

               (a)   The administrative recommendations of the Court-approved Claims

      Administrator, JND Legal Administration ("JND" or "Claims Administrator") to accept

      the Timely Eligible Claims set forth in Exhibit B-1 to the Cormia Declaration and the

      Late But Otherwise Eligible Claims set forth in Exhibit B-2 to the Cormia Declaration,

      are adopted;

               (b)   The Claims Administrator's administrative recommendations to reject

      wholly ineligible Claims as set forth in Exhibit B-3 to the Cormia Declaration are

      adopted;

               (c)   JND is directed to distribute 100% of the Net Settlement Fund, after

      deducting all payments previously allowed and the payments approved by the Court in

      this Order, and after deducting payment of any estimated taxes, the costs of preparing

      appropriate tax returns, and any escrow fees, to Authorized Claimants who would receive

      at least $10.00 based on their pro rata share of the Net Settlement Fund, which is based

      on each Authorized Claimant's Recognized Claim as compared to the Total Recognized

      Claims of all Authorized Claimants as set forth paragraph 37 of the Cormio Declaration

      (the ·'Distribution") and the Court-approved Plan of Allocation;

               (d)   In order to encourage Authorized Claimants to promptly cash their checks,

      all Distribution checks shall bear the following notation: "DEPOSIT PROMPTLY; VOID

      AND SUBJECT TO WAIVER IF NOT CASHED BY 120 DAYS AFTER ISSUE

      DATE.";

               (e)   Authorized Claimants who do not cash their Distribution checks within the

      time allotted or on the conditions set forth in paragraph 37 or footnote 6 of the Cormia




                                              2
 Case 1:16-cv-03976-RA Document 72 Filed 12/04/18 Page 3 of 6
  Case 1:16-cv-03976-RA Document 69-1               Filed 11/19/18 Page 4 of 7




Declaration shall irrevocably forfeit all recovery from the Settlement, and the funds

allocated to all such stale-dated checks shall be available to be re-distributed to other

Authorized Claimants, if Lead Counsel, in consultation with JND, determine that it is

cost effective to conduct a second distribution. Similarly, Authorized Claimants who do

not cash their second or subsequent distributions (should such distributions occur) within

the time allotted or on the conditions set forth in paragraph 37 and footnote 6 of the

Cormio Declaration shall irrevocably forfeit any further recovery from the Net Settlement

Fund;

         (f)    After JND has made reasonable and diligent efforts to have Authorized

Claimants cash their Distribution checks (paragraph 37 and footnote 6 of the Cormio

Declaration), but no earlier than eight (8) months after the Distribution, IND shall, if

Lead Counsel, in consultation with IND, determine that it is cost effective to do so,

conduct a second distribution of the Net Settlement Fund (the "Second Distribution"), in

which any amounts remaining in the Net Settlement Fund after the Distribution, after

deducting JND's fees and expenses incurred in connection with administering the

Settlement for which it has not yet been paid (including the estimated costs of such

Second Distribution), and after the payment of any estimated taxes, the costs of preparing

appropriate tax returns, and any escrow fees, shall be distributed to all Authorized

Claimants in the Distribution who cashed their Distribution check and who would receive

at least $10.00 from such re-distribution based on their pro rata share of the remaining

funds.   Additional re-distributions, after deduction of costs and expenses as described

above and subject to the same conditions, may occur until Lead Counsel, in consultation

with JND, determine that further re-distribution is not cost effective;




                                          3
 Case 1:16-cv-03976-RA Document 72 Filed 12/04/18 Page 4 of 6
  Case 1:16-cv-03976-RA Document 69-1              Filed 11/19/18 Page 5 of 7




        (g)    At such time as Lead Counsel, in consultation with JND, determine that

further re-distribution of the funds remaining in the Net Settlement Fund is not cost

effective, and if any funds shall remain in the Net Settlement Fund after the payment of

any unpaid fees or expenses incurred in connection with administering the Net Settlement

Fund and after the payment of any estimated taxes, the costs of preparing appropriate tax

returns, and any escrow fees, shall be contributed to non-sectarian, not-for-profit

organization(s), to be recommended by Lead Counsel and approved by the Court;

        (h)    No new Claims shall be accepted after November 13, 2018, and no further

adjustments to Claims received on or before November 13, 2018 that would result in an

increased recognized claim amount shall be made for any reason after November 13,

2018, subject to the following exception. If Proofs of Claim are received or modified

after November 13, 2018 that would have been eligible for payment or additional

payment under the Plan of Allocation if timely received then, at the time that Lead

Counsel, in consultation with JND determines that a re-distribution is not cost effective as

provided in subparagraph (g) above, after the payment of any unpaid fees or expenses

incurred in connection with administering the Net Settlement Fund and after the payment

of any estimated taxes, the costs of preparing appropriate tax returns, and any escrow

fees, such claimants, at the discretion of Lead Counsel, may be paid their distribution

amounts or additional distribution amounts on a pro rata basis that would bring them into

parity with other Authorized Claimants who have cashed all their prior distribution

checks to the extent possible;

       (i)     All persons involved in the review, verification, calculation, tabulation, or

any other aspect of the processing of the Proofs of Claim Forms submitted in this Action,




                                         4
        Case 1:16-cv-03976-RA Document 72 Filed 12/04/18 Page 5 of 6
            Case 1:16-cv-03976-RA Document 69-1           Filed 11/19/18 Page 6 of 7




        or who are otherwise involved in the administration or taxation of the Settlement Fund or

        the Net Settlement Fund, are hereby released and discharged from any and all claims

        arising out of such involvement, and all Settlement Class Members, whether or not they

        receive payment from the Net Settlement Fund, are hereby barred from making any

        further Claims against the Net Settlement Fund, Plaintiffs, Lead Counsel, the Claims

        Administrator, the Escrow Agent or any other agent retained by Plaintiffs or Lead

        Counsel in connection with the administration or taxation of the Settlement Fund or the

       Net Settlement Fund, or any other person released pursuant to the Settlement beyond the

        amounts allocated to Authorized Claimants;

                U)    All of JND's fees and expenses incurred in connection with the

       administration of the Settlement and estimated to be incurred in connection with the are

       approved, and Lead Counsel is directed to pay the outstanding balance of$ $22,492.53

       out of the Settlement Fund to JND; and

               (k)    Unless otherwise ordered by the Court, one year after the Initial

       Distribution JND shall destroy the paper copies of the Proofs of claim and all supporting

       documentation and, three years after all funds have been distributed, JND. Data shall

       destroy electronic copies of the same.

       4.      This Court retains jurisdiction to consider any further applications concerning the

administration of the Settlement, and such other and further relief as this Court deems

appropriate.




                                                5
    Case 1:16-cv-03976-RA Document 72 Filed 12/04/18 Page 6 of 6
     Case 1:16-cv-03976-RA Document 69-1 Filed 11/19/18 Page 7 of 7



    IT IS SO ORDERED.


DATED:   p(.{£..,1,tk-   y ,201_f


                                    T ~ l e Ronnie Abrams
                                    United States District Judge




                                     6
